                                   United States District Court
                                                                   or the
                                                        District o South Dakota


                                                                          Case No. 5■'            mj- UT
 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 THE FOLLOWING SNAPCHAT
 ACCOUNT:
 Billsays605

 THAT IS STORED AT PREMISES
 CONTROLLED BY SNAPCHAT

                                      APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer, request a search warrant and state under penalty of perjury thatIhave reasor
to believe that on the following person or property (identify the person or describe the property to be searched and give its location):

SEE "ATTACHMENT A" attached to and incorporated in this Application and Affidavit

located in the District of        South Dakota           there is now concealed (identify the person or describe the property to be seized)-.

SEE "ATTACHMENT B", which is attached to and incorporated in this Application and Affidavit
         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  1^ evidence of a crime;
                  1^ contraband, fruits of crime, or other items illegally possessed;
                  1^ property designed for use, intended for use, or used in committing a crime;
                  □ a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
                            Code Section                                         Ojfense Description
                  [18 U.S.C.§ 2422(b)]                           [Enticement of a Minor Using the Internet]

         The application is based on these facts:
         ^ Continued on the attached affidavit, which is incorporated by reference.
         □ Delayed notice of         days (give exact ending date if more than 30 days:                    J is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
         □ Your applicant requests that no notice be given prior to the execution of the search warrant, i.e., "no knock",
         the basis of which is set forth in the attached affidavit.
         n Your applicant requests authorization to serve the search warrant any time day or night pursuant to Fed. R.
         Crim. P. 41(e)(2)(A)(ii), the basis of which is set forth in the attached affidavit.


                                                                                              Affiant Signt
                                                                                                             -far)
                                                                                              Affiant Sisnbture


                                                                               Sarah B. Collins, Assistant U.S. Attorney

                              i^^gned in my presence.
                                                                                              Printed Name and Title
Sworn to before me and:
                              □ submitted, attested to, and acknowledged by reliable electronic means.

Date: i
                                                                                                        Judge's signature

City and state:    Rapid City. SD                                                          Daneta Wollmann. U.S. Magistrate
                                                                                                        Printed name and title
AO 93(Rev. 11/13) Search and Seizure Warrant


                                       United States District Court
                                                             for the
                                                    District of South Dakota
  IN THE MATTER OF THE SEARCH OF
  INFORMATION'ASSOCIATED WITH
  THE FOLLOWING SNAPCHAT                                               Case No. 5'.
  ACCOUNT:
  BiIIsays605

  THAT IS STORED AT PREMISES
  CONTROLLED BY SNAPCHAT

                                               SEARCH AND SEIZURE WARRANT

 To: Any authorized law enforcement officer

           An application by a federal law enforcement officer or an attorney for the government requests the search ofthe
following person or property located in the District of South Dakota (identify the person,or describe the property to be searched
 and give its location):

           See ATTACHMENT A, attached hereto and incorporated by reference

        I find that the affidavit, or ^y recorded testimony, establish probable cause to search and seize the person or
 property described above, and that such search will reveal (identify the person or describe the property to be seized)'.

         Evidence of a crime in violation of 18 U.S.C. § 2422(b), as described in ATTACHMENT B, attached hereto and
 incorporated by reference.

           I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
 property.

           YOU ARE COMMANDED to execute this warrant on or before                                               _ (not to exceed 14 days)

     □ in the daytime 6:00 a.m. to 10p.m.               any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to Daneta Wollmann
                                                                                  (UnitedStates Magistrate Judge)

   □ Pursuantto 18U.S.C. § 3103a(b),Ifind that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)
   □ for         days (not to exceed 30).          □ until, the facts justifying, the later specific date of             .

    □ Ifind that good cause has been established to authorize the officer executing this warrant to not provide notice prior
to the execution of the search warrant, i.e., "no knock".

Date and time issued
                                                                                       Judge's signature


City and state:            Rapid Citv. SD               ,                Daneta Wollmann. U.S. Magistrate
                                                                                       Printedname and title'                ^
                                                                                                           ccvAusACdlllufe
 AO 93(Rev. 11/13) Search md Seizure Warrant(P^e 2)



                                                          Return

Case No.:                         Date and time warrant executed:       Copy of warrant and inventory left with:
     5'-]R-rv\y
Inventory made in die presence of:

Inventory ofthe property taken and name of any person(s)seized:




                                                        Certification


         I declare under penalty of peijury that this inventory is correct and was returned along with the original warrar
 to the designated judge.




Date:
                                                                            Executing officer's signature



                                                                              Printed name and title
                       UNITED STATES DISTRICT COURT
                        DISTRICT,OF SOUTH DAKOTA
                             WESTERN DIVISION

IN THE MATTER OF THE SEARCH'OF            ,            5'. IS-
INFORMATION ASSOCIATED WITH THE
FOLLOWING SNAPCHAT ACCOUNT:                         Filed Under Seal
Billsays605                                         REDACTED

THAT IS STORED AT PREMISES CONTROLLED
BY SNAPCHAT


                       AFFIDAVIT IN SUPPORT OF
                AN APPLICATION FOR A SEARCH WARRANT

State of South Dakota )
                      )ss
County of Pennington    )
      I, John Barnes, being duly sworn, state as follows:,

      1.    I am a Special Agent with the South Dakota Division of Criminal
Investigation and have been so employed since August of 2014, During that time,

I have attended the South Dakota Division of Criminal Investigation 13-week

basic law enforcement-training academy and then completed the 10-week field

training.- I have also attended the one-week DCI crime scene training in Pierre,

SD, the DEA Clandestine Laboratory Investigation/Safety Certification Program

in Quantico, VA, the MCTC Science Based Drug Education course, the National

Guard Counterdrug Aviation Policy course, the NTOA Advanced Crisis

Negotiations course, the Basic Data Recoveiy and Acqmsition course, and the

Intermediate Data Recovery and Analysis Course. I attended Black"Hills State

University and graduated with a Bachelor's Degree in Business Administration

with a specialization in Accounting. Currently, I am assigned to the ICAC Task
Force (Internet Crimes against Children). The investigations worked by this unit
include child pornography, solicitation of minors, sexual exploitation of minors,
disseminating harmful materials to minors, and human trafficking. I have
investigated and assisted in the investigation of cases involving the possession,
receipt, and distribution of child pornography in violation of federal law to
include 18 U.S.C. § 2422(b), enticement of a minor using the internet. During

my law enforcement-career, I have become familiar with the modus operandi of

persons who engage in enticement of minors using the internet. Based on my

experience and training, I am knowledgeable of the various means utilized by
individuals who exploit children on the internet.

      2.     I have investigated and assisted in the investigation of cases

involving the enticement of minors using the internet in violation of federal law

to include violations of. United States Statues 18 U.S.C. § 2422(b). During my

law enforcement-careeri I have become familiar with the modus operandi of

persons involved in the enticement of minors using the internet. Based on my

experience and training, I am knowledgeable of the various means utilized by

individuals who exploit children utilizing the internet.

      3.    I have been informed that 18 U.S.C. § 2422(b) makes it a crime for

a person to use the internet or any other means, which affects interstate

commerce, to attempt to knowingly persuade, induce, entice, and coerce a

person who has not attained the age of 18 years to be caused to engage in a

criminal sex act.

     4.    I make this affidavit in support of an application for a search warrant

for information associated with a certain Snapchat user that is stored at

premises owned, maintained, controlled,, or operated by Snapchat, a social
•networking company headquartered in Venice; California. The information to be

 searched is described in the following paragraphs and in Attachments A and B.

      5.    This affidavit is made in support of an application for a search warrant

 under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Snapchat

 to disclose to the government records and other information in its possession,

 pertaining to the subscriber or customer associated with the user IDs.

     6.     Based on my training and experience and the facts as set forth in this

 affidavit, there is probable cause to believe that evidence of violations of 18

 U.S.C. § 2422(b), are present in the following Snapchat account: Billsays605.

 There is also probable cause to search the information described in Attachment

 A for evidence, contraband, or fruits of these crimes, as further described in

Attachment B.


                                PROBABLE CAUSE

       7.     On 2/20/19, I received a Cybertip (45691614) from the National

Center of Missing and Exploited Children (NCMEC).               I downloaded the

information provided in the Cybertip and placed it on a CD. I also received the

content listed in the Cybertip, along with the images that were supplied. A

summary of the information is listed below:

Submitter:
      Skout.com
      The Meet Group Legal Team
      100 Union Square Drive
      New Hope, PA 18938 US

Ebcecutive Summary:
'^he.following is a brief overview of information contained in this CyherTipline
report: This report was submitted by the ESP Skout concerning Online
Enticement and Unconfirmed Child Pornography. It appears the child victim
claims to be 11 years old. It appears the suspect claims to be 45 years old. It
appears the suspect and child victim engage in sexually explicit conversation.
It appears the suspect entices the child victim to send sexually exphcit images.
Incident Information                                             j j- 4. u ^   \
Incident lype: Child Pornography (possession, manufacture, and distribution)
Incident Time: 01-17-2019 20:35:41 UTC

Child Victim
      Name:
      Email Address:                      gmail.com
      ESP User ID: 1423493S0
      IP Address: 174.255.6.119 (Login)

User or Person Being Reported
      Name: will
      Email Address: williamsanders816@yahoo.c6m
      ESP User ID: 141016550
      IP Address: 96.3.35.98 (Login)


      8.    The Cybertip provided the content of communication between
                                                 wiUiamsanders816fSivahoo.com


("Sanders"). Sanders was later identified as John Carl Sanders.
11 years,old and lives in Rapid City. During the conversation,      had Sanders
guess her age. She said she-was below 18. and when Sanders guessed 11, she
responded with yes. Sanders told            that he was "45". Below are the
messages provided in the Cybertip:

 2018-12-22 20:03:35

 2018-12-22 20:03:24 <^B|^^^^B@gmail.com>: Hey
 2018-12-22 19:59:44 <williamsanders815@yahoo.com>: Hey

 2018-12-22 19:20:24 <williamsanders816@yahoo.com>: Hey

 2018-12-22 15:49:33 <^^^^^^|B@gmail.com>: Hey
 2018-12-22 15:49:27 <^^^^B^HH@gn:iail.c6m>: Hey
 2018-12-22 03:47:51 <williamsanders816@yahoo'.com>: Hi
 2018-12-22 03:20:55 <williamsanders816@y-ahoo.com>: Hey
2018-12-21 22:17:58 <williainsanders816@yahoo.coin>: Hey

2018-12-21 21:06:21 <williamsanders816@yahoo.com>: In a bit ive got itjust
got add you

2018-12-2i 19:10:34 <                   gmaiLcom>: Hey

2018-12-21 18:41:06 <                   gmaiLcom>: Dp you have it

2018-12-21 18:36:47 <                   gmaiLconi>: When are you going to
get it

2018-12-21 18:34:30 <williamsanders816@yahoo.com>: Not yet

2018-12-21 18:22:08                                      u

2018-12-21 18:21:15 <^|^H|^^|^^H^gmaiLcom>: Babe did you
2018-12-21 18:21:07 <||H^|^^|^H(@gmail.com>: Did u add me
2018-12-21 18:15:50 <williamsanders816@yahoo.com>: Ok

2018-12-21 18:15:13                                 My Skoutis


2018-12-21 18:15:00 <||^^^^^^^^H||@gmail.com>: I do
2018-12-21 18:14:53 <wiUiamsanders816@yahoo.com>: Get snapchat

2018-12-21 18:14:36 <^^HH|^HBi@gniail.com>: So what do we do now
2018-12-21 18:12:14 <|mi||^^|^H[@gmail.com>: No
2018-12-21 18:11:36 <williamsanders816@yahoo.com>: Do you have Snapchat

2018-12-21 18:08:28 <williamsanders816@yahoo.com>: Do the ps let you go
play                                                                    .

2018-12-21 18:05:24                                      ok

2018-12-21 18:05:15 <wiIliamsanders816@yahop.com>: Got to be safe

2018-12-21 18:04:30 <^^^^^^^^^^|@gmail.com>: User sent picture
2018-12-21 18:04:00 <i^^H^^H|@gmaiI.com>: Why
2018-12-21 18:03:49 <wiIliamsanders816@yahoo.com>: Show me a picture of
your school book

2018-12-21 18:03:27<                   ^gmail.com>: No
2018-12-21 18:03:25 <1                  :gmaiLcom>: Bo

2018-12-21 18:03:23 <|                  gmaiLcom>: Bot

2018-12-21 18:02:58 <williamsandefs816@yahoo.cpm>: I got to ask are you a
cop


2018-12-21 18:02:37 <williainsanders8i6@yalioo.com>: Ya
2018-12-21 17:56:31                                  Do you like it

2018-12-21 17:55:25

2018-12-21 17:21:06 <williamsanders816@yahoo.coiii>: Hey

2018-12-21 16:55:24 <||m||^^^^H(ggmaiLcom>: User sent picture
2018-12-21 16:54:57                                       sent picture

2018-12-21 16:49:37

2018-12-21 16:49:36-<^^^BB^^IH@g^^ii-C<^^^- Hey abe
2018-12-21 16:47:14 <HimH[^^B@gmail.com>: Hey
2018-12-21 15:03:07 <williamsanders816@yahoo.com>: Morning cutie

2018-12-21 05:26:40 <williainsanders816@yahoo.com>: Hi .

■ 2018-12-21 03:52:51 <williainsanders816@yahoo.com>: Yes ttyl

2018-12-21 03:52:34 <^^^^^^^^^H@gmail.com>: Lick my pussey
2018-12-21 03:52:25 <^^^^^^^^^^|@gmall.coin>: Bye sexiest
2018-12-21 03:52:15 <williamsanders816@yahoo.com>; Bye cutie lyl

2018-12-21 03:51:56 <|m||^|^H^gmail.com>: Love you cutie
2018-12-21 03:51:22 <williamsanders816@yahoo.com>: Okay talk to you later

2018-12-21 03:51:12 <m||mH^^|@gmail.com>: Bye
2018-12-21 03:51:10                                 He my mom said
2018-12-21 03:50:46 <williamsanders816@yahoo.com>: Why do you have to go

2018-12-21 03:50:34                                       ^ have to go bye

2018-12-21 03:49:45 <^^H^^^|HH@gmail.com>: Ya
 2018-12-21 03:49:25 <williamsanders816@yahoo.com>: So you are a virgin       •;
 2018-12-21 03:49:00                                 Straight

• 2018-12-21 03:48:47 <williamsanders816@yahoo.coin>: So you are a straight
 virgin


 2018-12-21 03:48:32 <|                 }gmaiLcom>:' Noooo

 2018-12-21 03;48:10 <williamsanders816@yahoo.com>: Ok have you started
 your period Yet

 2018-12-21 03:47:39 <                   :gmaiLcom>: Justu

 2018-12-21 03:47:38 <                   gmaiLcom>: None

 2018-12-21 03:47':08 <williamsanders816@yahoo.com>: How many guys have,
 you been with

 2018-12-21 03:47:05 <williamsanders816@yahoo.com>: User sent picture

 2018-12-21 03:46:49                                 Show,me your dick

 2018-12-21 03:46:21 <williajnsanders816@yahoo.com>: I bet

 2018-12-21 03:46:09 <^^^^^|^^^^^|@gmail.com>: I love old men like u
 2018-12-21 03:46:04 <williamsanders816@yahoo.com>: Ya

 2018-12-21 03:45:58 <B^^^^^^^^B@gmaiLcom>: 45
 2018-12-21 03:45:37 <williamsanders816@yahoo.com>: Old

 2018-12-21 03:45:16 <^^^^^^|^|^|@gmail.com>: How old are u
 2018-12-21 03:45:04 <williamsanders816@yahoo.com>: Yep

 2018-12-21 03:44:58                                 Lick my pussey

 2018-12-21 03:44:27 <williamsanders816@yahoo.com>: Ya 2

 2018-12-21 03:44:07 <^^^^|^^^^B@gmail.com>: Ya love u so much
 20i8-12-21 03:43:18 <williamsanders816@yahoo.com>: W(Y)(Y)
 2018-12-21 03:42:32 <^^^^B^^^^B@gmail.com>: Love it let have sex
 2018-12-21 03:42:08 <williamsanders816@yahoo.cpm>: User sent picture

 2018-12-21 03:41:42                                 User sent picture
 2018-12-21 03:41:12 <^m^^^m@gmaiLcom>: User sent picture
^ 2018-12-21 03:41:02 <williamsanders815@yahoo.coin>: Wow
 2018-12-21 03:40:39 <1                    5gmaiLcom>: User sent picture
 2018-12-21 03:4.0:26 <williamsanders816@yahoo.com>: Can you spread them
 pussy lips wide and give me a close up

 2018-12-21 03:40:04 <H||^^|^^^H@gmail.com>: Thank
 2018-12-21 03:39:57 <williamsanders816@yahoo.com>: Love that pussy
 2018-12-21 03:39:35 <^^^^H^^||B@gmaiLcom>: Lol love it
 2018-12-21 03:39:28 <williamsanders816@yahoo.com>: User sent picture
 2018-12-21 03:36:30 <im^^^|^^|||^gmail.com>: User sent picture
 2018-12-21 03:36:00 <^^^^|^^^U@giXLail.com>: Hey sorry
 2018-12-21 03:07:01 <williamsanders816@yahoo.com>; When u want hit me
 up send more pics

2018-12-21 02:03:39 <williamsanders816@yahoo.com>: Why u not talking any
 more



2018-12-21 01:51:54 <williamsanders816@yahoo.com>: Hello
2018-12-21,01:49:32 <williamsanders816@yahoo.com>: Where do you live
2018-12-21 01:47:58 <^^^^|^|^^U@gmail.com>: Idk
2018-12-21 01.47:18 <williamsanders816@yahoo.com>: How would we meet ??
How would u get away from parents.??
2018-12-21 01:44:59 <1                    5gmail.com>: Oh what do u mean
2018-12-21 01:44:40 <wilIiamsanders816@y^oo.com>: I like.you but I don't
like cops

2018-12-21 01:43:53                                    You like me or love me
2018-12-21 01:43:39 <williamsanders816@yahoo.com>: Yes yes
2018-12r21 01:37:15 <|                    !gmail.com>: Do u like me
2018-12-21 01:31:27 <i                    lgmail.con:i>: No text me on here and
why did you say well
 2018-12-21 01:29:31 <williamsanders816@yahoo.com>: Text me 6058369113

 2018-12-21 01:27:35                               Why did you say well

 2018-12-21 01:27:21 <^^^^^BH|@gmail.com>: Well what
 2018-12-21 01:25:51 <williamsanders815@yahoo.com>: Nice

 2018-12-21 01:23:56 <williamsanders816@yahoo.com>: Oh my god

 2018-12-21 01:23:02 <H||^Hl^^H@gtnail.com>: Well what
 2018-12-21 01:20:38

 2018-12-21 01:19:36 <|^IHilHIH[@g^^d.com>: User sent picture
 2018-12-21 01:18:44 <HBiHBBHBB@gmaiLcom>: Well what
 2018-12-21 01:18:31 <williamsanders816@yahoo.com>: Well

 2018-12-21 01:18:09                               Do u

 2018-12-21 01:17:23 <                 gmaiLcom>: But don't you like
 poeple 18 or up

 2018-12-21 01:16:12 <williamsanders816@yahoo.com>: Okyea

 2018-12-21 01:14:58 <^B^^^^^^^H|^gmaiLcom>: Do u like it
 2018-12-21 01:13:33 <^^^^^^H||^^^ggmail.com>: User sent picture
 2018-12-21 01:07:43 <^^HIHii^^^HS!gmail.com>: Hey
 2018-12-21 01:06:21 <                 gmail.com>: Ya but you are in to 18
. year old and no younger

 2018-12-21 01:05:30 <williamsanders815@yahoo.com>: Oh ok

 2018-12-21 01:05:11                               Have sex no fuck

.2018-12-21 01:04:55 <williamsanders816@yahoo.com>: Fuck so one whats
 that meen

'2018-12-21 01:04:16                               And chat

 2018-12-21 01:04:10 <^|^^^B^^^B@gmaiI.coni>: Fuck so one
 2018-12-21 01:04:00 <williamsanders816@yahoo.com>: What u want to do

 2018-12-21 01:03:04                               So what
2018-12-21 01:01:19 <                  gmaiLcbm>: Cool

2018-12-21 01:01:15 <                  :gmailxoni>: Oh ok coco

2018-12-21 01:01:01 <williainsanders816@yahoo.com>: Looking for chat,
friends on up to relationships

2018-12-21 01:00:15 <                  gmaiLcom>: Too

2018-12-21 01:00:14 <                  gmail.com>: Why do you have this
app


2018-12-21 00:59:55 <williamsanders816@yahoo.com>: Ok so what do u want
to do with a bf


2018-12-21 00:59:13                                 hoi

2018-12-21 00:59:07 <williamsanders815@yahoo.com>: User sent picture

2018-12-21 00:58:47 <^|^^|^mi||ggmail.com>: User sent picture
2018-12-21 00:57:59 <williamsanders816@yahoo.com>; Your first finger and
middle finger in a v

2018-12-21,00:57:22 <                  gmail.com>: User sent picture

2018-12-21 00:56:39 <                  :gmail.com>: Idk how to put the
peace enjoy on my face

2018-12-21 00:56:13 <1                ^gmail.com>: Oh ok

2018-12-21 00:56:04 <williamsanders816@yahoo.com>: To where i know u are
real

2018-12-21 00:55:13 <                 ^gmail.com>: Why

2018-12-21 00:55:00 <williamsanders816@yahoo.com>: Send me a selfie with
the peace symbol in front of your face
2018-12-21 00:54:01 <                 :gmail.com>: U

2018-12-21 00:53:48 <                 :gmail.com>: A boyfriend

2018-12-21.00:53:40 <williamsanders816@yahoo.com>: So what r u looking
for on here

2018-12-21 00:53:28                                Ya

2018-12-21 00:53:13 <williamsanders816@yahoo.com>: Ok.
2018-12-21 00:53:07 <^^^^^^^^^^gmail.coxn>: Yes
2018-12-21 00:53:03 <williamsanders816@yahoo.com>: 11

2018-12-21 00:52:59

2018-12-21 00:52:53 <williamsanders815@yahoo.com>: 12

-2018-12-21 00:52:40                                  Lower

2018-12-21 00:51:47 <williainsandersS16@yahoo.com>: 13

2018-12-21 00:51:27 <^m^^^H(§gmail.coirL>: Below 18
2018-12-21 00:51:17                                   I'm

2018-12-21 00:50:32 <^^^^H|^IH@gmail.com>: Oh well I'm not that old
and you will date a 18 year old gril and you are 45
2018-12-21 00:49:40 <williamsanders816@yahoo.com>: 18

2018-12-21 00:49:20 <                     gmail.com>: How old do you want
your girl friend to be

2018-12-21 00:48:51 <williamsanders816@yahoo.com>: How old i guessed
three times

2018-12-21 00:48:32 <|                    ^gmail.com>: No how old would you
like to date

2018-12-21 00:48:04 <williamsanders816@yahoo.com>: 14

2018-12-21 00:47:34 <ii^^miiH@gmail.com>: One
2018-12-21 00:47:26 <||m^^^^|^H[@gmail.com>: On more
2018-12-21 00:47:07 <williamsanders816@yahoo.com>: 13

2018-12-21 00:46:37 <H^^^^^H[@gmaLl.cDm>: What do u think'
2018-12-21 00:45:44                                   Two more guess

2018-12-21 00:45:27 <williamsanders816@yahoo.com>; 15

2018-12-21 00:45:15                                   Guess

2018-12-21 00:44:49

2018-12-21 00:44:41 <williamsanders815i^ahoo.com>: 18 or older
2018-12-21 00:44:28 <                    !gmail.com>: So are you going to

2018-12-21 00:42:31 <                    !gmail.com>: Yayou would frist
answer my question

2018-12-21 00:42:07 <williamsanders816^ahoo.com>: Just tell me i wont
block u

2018-12-21 00:42:00 <|ii|^^^|^|B|@gmail.com>: Old
2018-12-21 00:41:55 <|^B^^^^^H@gmaiLcom>: How ols
2018-12-21 00:40:43 <BH^^mmi@gmaiI.com>: How old do you want
me to be bow old do you bow old do you want yourgirlfriend to be
2018-12-21 00:39:49 <williamsanders816@yahoo.com>: Cuz id like to know
2018-12-21 00:39:28                                   Why
2018-12-21 00:39:19 <williamsanders816@yahoo.com>: And what are you
looking for on this site

2018-12-21 00:38:42 <williamsanders815@yahoo.com>: Tell the truth
2018-12-20 23:34:44 <                   (gmail.com>: How old do you want
me to be

2018-12-20 23:29:53 <|                    ^gmaiLcom>; Not that old I know you
are going to block me when I tell you so ya
2018-12-20 15:06:28 <williamsanders816@yahoo.com>: So how old are you'
2018-12-^20 00:40:02 <i|^^^^^^^BB@gmail.com>: Hey
2018-12-19 11:55:23 <williamsanders816@yahoo.com>: 45
2018-12-19 05:38:06 <^^||^^H|^^^|^gmail.com>: How old are u
2018-12-19 05:30:41 <williamsanders8l6@7ahoo.com>: How are you ?? How
old are you

2018-12-19 05:22:56 <||^|^^^^^mi|@gmail.com>: Hi
2018-12-19 05:19:39 <williamsanders816@yahoo.com>: Hi
         9.   Although the Cybertip stated there was only one uploaded file, it

 contained 15 images.         The file was a zipped file that was labeled;

 141016550_142349380.zip. The following describes the images I observed in
 the Cybertip:

 Filename: a3.jpg
 This image,is of a male who penis is exposed with pubic hair. There appears to
 be a black article of clothing behind the penis, possibly underwear. It should
 be noted that when John Sanders was interviewed on 2/27/19, he admitted to
 sending pictures of his penis. ■
 Filename: a4.ipg

 This image is of a male whose penis ejaculating on a black article of clothing,
 possible underwear. It should be noted that when John Sanders was
 interviewed on 2/27/19, he admitted to sending pictures of his penis.
 Filename: aS.jpg

This image appears to be the same image as aS.jpg
Filename: al2.jpg
This image is of an individual whose left breast is exposed with the nipple
visible. The breast appears to have hair on it. The individual is holding up two
fingers in a peace sign." The individual's face is not visible in the image. It
should be noted that when John Sanders was interviewed on 2/27/19, he
admitted to sending this picture.
Filename: bO.jpg
This image is of what appears to be a bedroom with a pink book bag on the
floor. The pink book bag has a purple folder in the bag. The carpet is green
and there is a white dresser and vacuum in the image.
Filename: bl.ipg
This image is of a female whose underwear is not visible in the image. Her
vagina and anus are exposed, and she is laying on what appears to be a yellow
bed sheet. She is wearing a gre^ shirt and only a small portion of her mouth is
exposed. I am unable to determine the age or who the female this is at this
point.
 ■Filename: b2.jpg

  This image is of a female's vagina taken from about her waistline. This is a
  close up image of her vagina and her legs are open. I am unable to .determine
  the age or who the female this is at this point.
  Filename: b5.jpg

 This image is of a female whose vagina is exposed. It appears that the device
 used to take the picture is laying on the floor and the girl is standing above the
  device with no pants or underwear on. Her vagina is exposed, and she appears
  to have on a ^ey shirt. The walls in the bathroom are of wood siding and are
 in the background of multiple images provided in the Cybertip. There is also a
 white object on the ceiling that appears to be either a light or a heater. l am
 unable to determine at this time what the object is. Ibelieve this to be an
 image oMniMMlM^ll years old), this is based on comparing this image to
 other images where her face is clearly visible.
 Filename: b6.jpg:

 This image is of a female with her vagina exposed. This female has one finger
 on each side of vagina and appears to be spreading her vagina open. The
 female is wearing a grey shirt. In this image, you can see a small portion of the
 same light/heater that is noted in image "b5". I believe this to be an image of
              based on comparing it .to other images where her face is clearly
 visible.

 Filename: b7.jpg

 This image is of a female "who vagina is exposed, it appears that this female is
 taking the picture with a device that is right below her vagina. The female is
wearing a grey shirt. Ibelieve this to be an image ofUMfMlnMbased on
comparing it to other images where her face is clearly visible.
Filename: b9.jpg         '

Ibelieve this image is                  and she is completely nude and is sitting
on the floor of a bathroom. One breast is completely exposed, and her other
■ breast is partially covered by her right wrist. Both her vagina and anus are
exposed. In the image, she has her right index finger right in front of her
vagina. This image appears to have the same wood siding in the background
as other images provided in the Cybertip.
Filename: blQ.ipg
This image is                      she is standing nude in front of what appears
to be a mirror. Her breasts and vagina are exposed in this image. This image
appears to have the same wood siding in the background as other images
provided in the Cybertip.

Filename: bll.j-pg

This image is of a.female buttocks and the female is wearing a grey shirt.. The
female is not wearing any underwear, but the vagina cannot be clearly seen
due to the shadow in the image. This image appears have the same wood siding
in the background and the light/heater as in other images provided in the
Cybertip. I believe this to be,an image ofi$|||BI|HltoKhased on comparing to
other images where her face is clearly visible.

Filename: blS.ipg

This image is of               and she is holding up two fingers in front of her
face as if she is making the "peace sign". She is wearing a grey tank top in this
image and had watch appears to be red paint on her,hand-. There is no nudity
in this image.                                    '        ;

Filename: bl4.ipg

This image is of              as if she is taking a "Selfie" photograph. She is
Wearing a grey tank top in this image. There is no nudity in this image.

      10.   I contacted South Middle School Resource Office Nick Strampe, and

he provided me with a school picture of                from their data system. I

used this image as a comparison photograph in the images thatshowed her face.

      11.   The 15 images described above were the ones provided in the

Cybertip. Below are the fifteen times an image was sent in the Skout message

between         and Sanders. These are directly from the Skout messages.

  a. 2018-12-21 18:04:30 <|||m^BM^^B@gmail.com>: User sent picture
  b. 2018-12-21 16:55:24 <^^^^^^^^^^H@gmail.com>: User sent picture
  c. 2018-12-21 16:54:57 <^^BH|^(^|^B@gmail.com>: User sent.picture
  d. 2018-12-21 03:47:05 <williamsanders816@yahoo.com>: User sent
     picture
  e. 2018-12-21 03:42:08 <williamsanders816@yahoo.com>: User sent
     picture
  f. -2018-12-21 03:41:42 <^^^^^^^^^^H@gmail.com>: User sent picture
  g. 2018-12-21 03:41:12 <^^^^^^^H^|@gmail.com>: User sent picture
      h. 2018-12-21 03:40:39 <miHliH[@g^^il-com>: User sent picture
   i. 2018-12-21 03:39:28 <wiIliainsanders816@yahoo.com>: User sent
      picture                          .
   j. 2018-12-21 03:36:30                               User sent picture
    k. 2018-12-21 01:19:36 <^^^^^^^^^^B@gmaiLcom>: User sent picture
      1. 2018-12-21 01:13:33                                  User sent picture
      m.2018-12-21 00:59:07 <williamsanders816@yahoo.com>: User sent
        picture
    n. 2018-12-21 00:58:47 <^H|B^B^^^^B@gmaiLcom>: User sent picture
    o. 2018-12-21 00:57:22 <H^^^^^^^B^|@gmail.coni>: User sent picture

        12. The Cybertip also provided the following:
Adult User Proiile:

 - • Adult information
   • Adult id: 141016550
   • Adult email: williamsanders816@5/"ahoo.com
   • Adult username: williainsanders816@yahoo.com
   • Adult age: 45 '
   • Adult birthdate; 1973-IIHi 00:00:00
   • Adult created: 2018-11-13 05:59:51
   • Adult last seen: 2018-12-25 16:53:44

        13. Skout provided multiple IP addresses regarding the login histojry of
this mdividual. I was able to determine these IP addresses are leased/owned by
the following companies; MidContinent Communication, Vast, and ATfisT.
       14. The Cybertip also provided the following:
Minor User Profile:

  • Minor information
  • Mmor id: ,142349380
  *. ^^nor email:
  • Minor usernameT^^^^^JdlgginaiLcom
  •    Minor age: 31
  •    Minor birthdate: 1987-05-06 00:00:00
  •    Minor created: 2018-12-19 04:21:42
  •    Minor last seen: 2018-12-22 19:46:27
        15. Skout provided multiple IP addresses regarding the login history of
this individual.     I was able to determine that these IP addresses are

leased/owned by Verizon Wireless.

        15.   I sent a preservation request to SnapChat, Inc. regarding the

SnapChat user account of                        I sent this to SnapChat because

         provided this usemame to Sanders during the Skout chats. SnapChat,

Inc contacted me and informed me that they received the preservation and

assigned it Case #38150748.

        17.   I sent a preservation request to Google, Inc. regarding the Google

email account of H^^^^^^^|@gmaiLcom. Google, Inc. contacted and
informed me they had received the preservation request and assigned it Google

Reference. No. 2338421.


        18.   I sent a preservation request to Yahoo regarding the email account

of williamsanders816@yahoo.com. That evening, a legal analyst from their law

enforcement response team contacted me and informed me that the user account

specified in the request is not a valid Yahoo email address or Yahoo ID at this

time.


        19.   On 2/21/19, I sent a preservation request to Skout, Inc. regarding

the two user accounts listed in their submitted Cybertip.

        20.   On 2/21/19, I sent a subpoena to Midcontinent Communications

requesting subscriber information regarding the IP addresses and time frames

provided by Skout, Inc.:

96.3.35.98 From 11/13/2018 through 12/25/2018
  24.111.154.224 11/26/2018 through 11/27/2018

        21.. That same day, I received the subpoena results from Midcontinent
  Communications with the following information:
  IP address 96.3.35.98 Results:

  AcctNbr: 7031910rl3

  MICHELLE SANDERS



  BOX ELDER SD 57719-9436

  Home Phone: 9136050228

  Business Phone: NONE

 SSN#:|^m5407 Driver License: NONE
 Status: A Status Date; 20180226 Install Date: 20170921
 Connect Date: 20180226

 IP Address 24.111.1S4.9.94

 AcctNbr: 1412202-01

 BLACK HILLS MEDICAL BUILDING
 677 CATHEDRAL DR

I^PID CITY SD 57701-6018
 Business Phone: 6057168467
      22. On 2/21/19,1 sent a subpoena to AT&T Internet Services requesting
subscriber information regarding multiple IP addresses and times that were
provided in the Skout Cybertip. On 2/23/19, I received the subpoena results
from AT&T informing me that they are unable to provide any information in
response to legal demand because AT&T does not maintain records in normal
course of business that associate individual accounts or devices with wireless
dynamic IP addresses. They also informed me that these blocks of IP addresses
are used by AT65T Wireless for internet access and web base applications for
wireless devices (such as web enabled cell phones and air cards).

      23. On 2/21/19, I sent a subpoena to Clarity Telecom, DBA VAST
Broadband requesting subscriber information regarding an IP address at
different times that were provided in the Skout Cybertip. On 2/22/19,1 received
                                               I


the following subpoena results from Clarity Telecom:

Customer information:

AcctNbr 82583-01

Status A ACTV        2/04/15

HOLIDAY INN EXPRESS

645 E DISK DR

. RAPID CITY, SD 57701-7812

605-348-8719-

605-355-9090

jacqueo@tkohoteis.com

Last 4 of SSN given on account is 8111

Information provided:


"In response to your subpoena request, 208.117.96.228 is an IP from our pool
 of static IPs for fiber internet customers. We have assigned a subnet,
208.117.96.224/27 for Holiday Inn Express in Rapid City. The IPs within that
subnet, including .228, are,assigned at the customer's discretion on their own
equipment..Vast can only verify that the subnet was assigned to. the customer
 during the timeframe requested." For complete details, refer to the subpoena
 results.

       24.   The adult user profile information that was provided with the

 Cybertip showed that the individual's age was 45 and a birthdate of 1973-^^B.
It should be noted that during the messages', Sanders told                ?^hat he
 was 45 years old. I searched the Rapid City Police Department records systems

 for a "William Sanders" and did not find one. I then conducted a search for

 individuals with the last name Sanders who are 45 years old. During this search,

 I found John C Sanders with a DOB of 1973-|[^^J[. According to the records
 system, his address is                       in Box Elder, SD. John Sanders is

 listed as a registered sex offender.

       25. I contacted Sex offender Compliance Officer Joleen Ollerich and she
 informed me that John Sanders moved here from Missouri and that he is

 currently on parole with Parole Officer Jack Gray. I contacted Parole Officer Jack

 Gray and he confirmed that the address he has list for John Sanders is

                  Box Elder, SD. Gray informed me that the phone number he

has listed for Sanders is 605-863-5843. Gray told me that Michelle Sanders is

John's wife and that John works at the Holiday Inn Express off Catron Blvd. on
the south side of town.

      26.    On 2/21/19, I sent a subpoena to Midcontinent Communications

requesting subscriber information regarding two IP addresses' that Skout

provided in the Cybertip. I was informed that IP address 96.3.35.98 belongs to
Michelle Sanders with an address of                          Box Elder, SD. The
Skout user account (Williamsanders816@yahoo.com) was created at this IP
address, the account was accessed many times from this IP address, and this
was the last IP address used to login to the account. This IP address was used

each day of the conversation between the account "William Sanders" and

        The only other IP addresses used during this time are owned/leased by
AT85T and which are likely linked to a cellular device using cellular data.
      27.    On '2/22/19, I looked up John Sanders' phone number (605) 863-

5843)_ provided by his Parole Officer, Jack Gray. I determined that this phone
number is registered to Cricket Wireless and that AT85T owns Cricket Wireless.
      28.    On 2/21/19, I sent a subpoena to Clarity Telecom, DBA VAST

Broadband requesting subscriber information regarding an IP address that was

provided in the Skout Cybertip. I was informed that the IP address of

208.117.96.228 belongs to Holiday Inn Express(645 E Disk Dr, Rapid City, SD].
They informed me that they assigned a subnet, 208.117.96.224/27 for Holiday

Inn Express in Rapid City. The IPs within that subnet, including .228, are

assigned at the customer's discretion on their own equipment. Again, Parole

Office Jack Gray informed me that John Sanders works at Holiday Inn Express.

      29.    On 2/25/2019, US Magistrate Judge Daneta Wollmann signed and

approved a federal search warrant for the property located at

IBox Elder, SD, the residence of John and Michelle Sanders.

      30.    On,2/27/19, law enforcement officers of the ICAC task force

executed the search warrant at John and Michelle Sander's residence. Det.

Harding and I interviewed John Sanders while other agents executed the search

warrant. During the interview, Sanders admitted it was he communicating with

the 11-year-old juvenile female. Sanders confirmed that he knew she was 11-

years-old and that included him requesting images from her. I read the following

message from the Skout conversation to Sanders,"Can you spread them pussy

lips wide and give me a close up?" I asked Sander's if that was'him and he said,

"yes." Sanders-admitted that it was his penis in the pictures sent to this 11-year-
 old juvenile female. Sanders also wrote an apology letter to the parents of this
• juvenile female.

         31.   After the interview, Sanders was transported to the Pennington

 County Jail by a Box Elder PD Officer. Sanders was detained on a parole-hold at

 the discretion of his Parole Officer, Jack Gray.

         32.   On 2/28/19,                ^^.s forensically interviewed at the Child

 Advocacy Center. HH hid not disclose about the contact with John Sanders
 on Skout. When the interviewer suggested they take a break,           asked to see
 her mother. jj^H then became emotional and the interview was ended at that
 time.


         33. After the interview I spoke with i^Hs mother, Amber Morin. I
 showed Amber the image, "bO.jpg" that was provided the Cybertip. Amber
informed me that, was from their old residence in Custer and that is her
daughter s book bag located in the picture. She informed me that they moved
from this residence on 12/28/18. It should be noted that the conversations
between John Sanders and                         took place 12/19/18 through
12/22/18. Amber also informed me that the bathroom at this residence had
wood siding that made it look like a log cabin, like that in the photos'.
      34. It should be noted that during the interview with John Sanders on
2/27/19, he provided us his SnapChat user name. Sanders told us that his
SnapChat user name is "Billsays605". Sanders informed me that he had sent
her a "Snap" also known as a message. Sanders told us that he sent her one and
then blocked her. On 2/28/19, I.sent a preservation request to SnapChat, Inc
regarding the account, «BiIlsays605," the SUBJECT ACCOUNT. Using an
Undercover SnapChat account I was able to find this account on SnapChat and
took a screen shot of it.

                            INFORMATION ON SNAPCHAT


      35.   Based on my training and experience and what I have learned

through other sources, I know the following:

             a.    Snapchat, Inc. is headquartered at 63 Market Street, Venice,

             California.

             b.    Snapchat is a messaging application whereby users can take

             photos or records videos and send them to recipients. These

             messages are known as "Snaps." The following additional

            information regarding Snapchat is from a Snapchat, Inc. document

            entitled, "Snapchat Law Enforcement Guide", which indicates it

            was last updated in June, 2017:

Snaps: A user takes a photo or video using their camera phone in real-time.
The user then selects a time limit of 1-10 seconds for the receiver to view the
photo or video. A user can elect to have the photo/video saved in their phone's
photo gallery or just sent via Snapchat, without being saved. The photo/video
can then be sent to a friend in Snapchat.

Stories: A user can also add the photo/video Snap to their "Stoiy". Depending
on the user's privacy settings, the photos and videos added to a Story can be
viewed by either all Snapchatters or just the user's friends for up to 24 hours.

Chat: A user can also type messages to friends within the Snapchat app using
the Chat feature. A user sends a Chat message to a friend, and once it is
viewed by both parties - and both parties swipe away from the Chat screen -
the message will be cleared. Within the Snapchat app itself, a user can opt to
save part of the Chat by tapping on the message (text or photo) that he or she
wants to keep. The user can clear the message by tapping it again.

Memories: Memories is Snapchat's cloud-storage service. Users can save their
sent or unsent Snaps, posted Stories, and photos and videos froni their
phone's photo gallery in Memories. A user can also edit and send Snaps and
create Stories from these Memories. Snaps, Stories, and other photos and
 videos saved in Memories are backed up by Snapchat and may remain in
  Memories until deleted by the user.
                                                                                I

       36.    If there are snaps that have not been viewed, the content of the

 snap is still retained until the intended party has viewed the snap. 1 have also

 been advised by a representative of Snapchat, that there is the possibility of
                                                                                (



 some Snapchat information may be able to provide geolocation data, recorded

 when.the user uploads items to Snapchat.

       37.     In addition to photos, videos, "Snaps" and stories, "Snapcash" is

 an online money transfer service offered by Snapchat. The actual business

 platform is run by "SquafeUp", the distributor of a mobile credit card reader

 and application Square Register. Snapcash can be used to transfer money
 betweenSnapchatusersusingalinked, U.S. issued Visa or MasterCard debit
 card onlyj using credit cards is not permitted. Snapcash can only be sent to
■ other users who have a linked debit card. Snapcash has a $250 weekly limit
 butcan be upgraded to a $2,500 weekly limit. Users who upgrade have to provide
 their full name, date of birth, and Social Security number.
       38.    While a Snapchat message may disappear, the record of who sent
 it and when still exists. Snapchat records and retains information that is

 roughly analogous to the call detail records maintained by telecommunications
companies. This includes the date, time, sender, and recipient of a snap. .
Additionally, Snapchat stores the number of messages exchanged, which users
they communicate with the most, message status including if and when the

message was opened, and- whether the receiver used the native screen capture

function of their device to take a picture of the snap before it disappeared.
      39.    Snapchat asks users to provide basic contact and personal
  identifying information to include date of birth. When a user creates an account
  they make a unique Snapchat usemame.- This is the name visible to other
  Snapchat users. An email address is required to register a Snapchat account
  and a new user must also provide a mobile phone number. This phone number
 IS verified during the registration process. Snapchat sends an activation code,
  which must be entered before proceeding with the registration step. However, a
 user may elect to bypass entering a phone number so one may not always be
 present in the user's account. Snapchat also retains the account creation date.
       40.    Snapchat stores device information such as the model, operating
 system, operating system version, mobile device phone number, and mobile
 network mformation of devices used in conjunction with the service. They also
 collect unique device identifiers such as the Media Access Control (MAC),
 address and the International Mobile Equipment Identifier (IMEI) or Mobile
Equipment Identifier (MEID) of devices used to access Snapchat. In the event
the Snapchat user's appUcation crashes, the company also collects a list ofother
installed applications on the device to detect any potential software conflicts.
                      IWFORMATIOJf TO BE SEARflHP.n
                         AND THINGS TO BE SRTy.ii-.n

      41. I anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)
and 2703(o)(l)(A), by using the warrant to require Snapchat to disclose to the
government copies of the records and other information (including the content
of communications) particularly described in Section I of Attachment B. Upon
receipt of the mformation described in Section I of Attachment B, government-
authorized persons will review that information to locate the items described in
Section II of Attachment B. '    '

                      REQUEST/JUSTIFICATION FOR
                       ORDER OF NONDISCLOSURE

      42.   The United States respectfully applies for an order of nondisclosure

to Snapchat under 18 U.S.C. § 2705(b) regarding the following account:
.Billsays605. The United States is seeking this search. warrant for user
information, including all names, addresses, IP addresses, including historical,

telephone numbers, other email addresses, information on length and types of
services and any means of payment related to these accounts under the

authority given by 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A). Based

on § 2703(c)(3), the United States is not required to provide notice to the

subscriber. Under § 2705(b), the United States may apply to the court for an

order commanding Snapchat not to notify the subscriber of the existence of the
                                                                            /



search warrant. The court may decide what length of time shall apply to the

order of nondisclosure if the court determines the notification to the subscriber

could result in one of the five factors listed in the statute, which includes

destruction of or tampering with evidence. 18 U.S.C. § 2705(b)(3). The basis for

the request is that such disclosure could cause any person with access to the

accounts, or any related account or account information, to tamper with or

modify the content or account information and thereby destroy or tamper with

evidence and otherwise seriously jeopardize the investigation. Especially due to

the ease of access to Snapchat, its content can be modified by persons with

internet access and sufficient account information. As such, the United States
 respectfully requests this Court enter an order comrnanding Snapchat not to
                                               ' I



 notify-the user of the existence of this warrant.

                                     REQUEST FOR SEALING

        43.     I further request that the Court order that the matter be sealed until

 further order of the Court. The matter is an ongoing criminal investigation that

 is neither public nor known to all of the targets of the investigation. Accordingly,
 there is good cause to seal the matter because premature disclosure may
 seriously jeopardize the ongoing investigation.

                           LIMIT ON SCOPE OF SEARCH

        44.   I submit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.
                                      CONCLUSIQK


        45. Based on the forgoing, I request that the Court issue the proposed
search warrant.

       46.    This Court has jurisdiction to issue the requested warrant because
it is "a court of competentjurisdiction" as defined by 18 U.S.C.§ 2711. 18 U.S.C.
§§ 2703(a), (b)(1)(A) & Cc)(l)(A).

       47.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement
officer is not required for the service or execution of this warrant.

       Dated:

                                              Speciai^eenl
                                              Special Agent John W. Barnes
                                              South Dakota DCI/SD ICAC
r'SCRIBED and SWORN to
       in my presence
       by reliable electronic means
this    ^day of June, 2019.


DANETA WOLLMANN, U.S. MAGISTRATE JUDGE
                              ATTACHMENT A

                         Property to Be Searched


   . This warrant applies to information associated with the following

Snapchat user IDs that are stored at premises owned, maintained, controlled,

or operated by Snapchat, a company headquartered in Venice, Califorma;

     • User Name: Billsays605
                                ATTACHMENT B

                        Particular Things to be Seized

      I.    Information to be disclosed by Snapchat

      To the extent that the information described in Attachment A is

within the possession, custody, or control of Snapchat, including any

messages, records, files, logs, or information that have been deleted but

are still available to Snapchat, or have been preserved pursuant to a
request made under 18 U.S.C. § 2703(f), Snapchat is required to disclose
the following information to the government for each user ID listed in

Attachment A:

   (a) All stored communications and other files in your possession (to include,
      if available, account access information, event histories including dates
      and times, connection dates, times and locations, connection IP
      information, message content, graphics files, attachments, etc., further
      detailed below), whether physical, stored on electronic media, or
      temporarily extant on         any computer       or server, reflecting
      communications to or from Snapchat Account "BjUsayseOS".

(b) All files that have been created and/or accessed via Snapchat Account
    "BiHsays605".

(c) The identifiers and all available information for any other email account(s)
    associated with Snapchat Account "Billsays605",

(d) All connection logs and records of user message activity,including;
    1) Transmitter/Sender identifier (i.e. addresses and/or IP address);

    2) Connection date and time; .

    3) Method of connection (telnet, ftp, http);

    4) Data transfer volume;

    5) User name associated with the connection and other connection

        information, including the Internet Protocol address of the source of

        the connection;


    6) Other user accounts associated with, referenced in or accessed by

        Snapchat Account "Billsays605".

    7) Address books, contact lists and "my friends," if available;

    8) Records offiles or system attributes accessed, modified, or added by

        the user.



(e) All records and other evidence relating to the subscriber(s), customer(s);
    accoimt holder(s), or other entity(ies) associated with Snapchat Account

   "Billsays605", including, without limitation, subscriber names, user

    names, screen names or other identities, addresses, residential
                                                                               •




   addresses, business addresses, and: other contact information,

   telephone numbers or other subscriber number or identifier number,

   billing records, information about the length of service and the types of
   services the subscriber or customer utilized, and any other identifying

   information, whether such records or other evidence are in electronic or
other form. Such records and other evidence include, without limitation,
correspondence and other records of contact by any person or entity
about the above-referenced account, the content associated with or

relating to postings, communications and any other activities - to or
through Snapchat Account "Billsays605" whether such records or

other evidence are in electronic or other form.
   (Q Air records pertaining to communications between Snapchat and any

          person regarding the user or the user's Snapchat account, including

          contacts with support services and records of actions taken.

      II.      Information to be seized by the government

      All information described above in Section I that constitutes fruits,

evidence and instrumentalities of violations of 18 U.S.C. § 2422(b),
enticement of a minor using the internet, from December 1, 2018, to

present, including, for each user IDs identified on Attachment A.

   III.     Information Regarding Search Warrant Compliance by Snapchat;

          Snapchat shall disclose responsive data, if any, by sending to:

                     Special Agent John Barnes
                     Internet Crimes Against Children Taskforce
                     300 Kansas City Street, Suite 200
                     Rapid City, SD 57701
                     John.Bames@state.sd.us
                     (605) 377-7420


      Snapchat shall use the United States Postal Service or another courier

service to disclose the responsive data, notwithstanding ,18 U.S.C. § 2252A or

similar statute or code.
          CERTIFICATE OP AUTHENTICITY OF DOMESTIC BUSINESS
     RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902flH
                                        g5 il3\



                                        j attest, under penalties of. perjuiy
 under the laws of the.United States of America pursuant to 28 U.S.C. §
 1746, that the information contained in" this declaration is true and
correct.    I am employed by Snapcbat, and, my official title is
                              . I am a custodian of records for Snapchat.
I state that each of the records attached hereto is the original record or a
true duplicate of the original record in the custody of Snapchat, and that
I am the custodian of the attached records consisting of
(pages/CDs/kilobytes). I further state that:
      a.     all records attached to this certificate were made at or near
      the time of the occurrence of the matter set forth, by, or from
      information transmitted by, a person with knowledge of those
      matters;

     b.     such records were kept in the ordinary course of a regularly
     conducted business activity of Snapchat; and ■
     c.     such records were made by Snapchat as a regular practice.
            I further state that this certification is intended to satisfy
     Rules 902(11) and (13) of the Federal Rules of Evidence.

                                   i,




                              Signature
